Title: To Thomas Jefferson from Elbridge Gerry, 27 March 1797
From: Gerry, Elbridge
To: Jefferson, Thomas


                    
                        My dear Sir
                        Cambridge 27th March 1797
                    
                    Permit me, with great sincerity, to congratulate you on your appointment to the office of Vice-President of the United States. It was in my mind a very desirable object, and a wish which I ardently expressed at the meeting of the electors; but, as we were unanimously of opinion that Mr. Adams’ pretensions to the chair were best, it was impossible to give you any votes without annulling an equal number for him; otherwise, you would certainly have had mine and I have reason to think several others’, for Vice-President. The constitution, as it respects these elections, makes a lottery of them: and is, I think, imperfect. There was probably a plan laid, by coupling Mr. Pinckney with Mr. Adams, to secure so many votes on this list for the former, as with those for him on other lists, would bring him into the chair; but this was fortunately seen thro and defeated, and I flatter myself that the elections will eventually have an happy effect on the public mind, by the accomodating disposition of the P. and VP., their mutual friendship for each other, and the pursuit of a general system of moderation, exploding foreign influence of every kind, in every department of government. Being unconnected with parties, whose extremes I confess have been disagreable to me and  [have detached me from] politics, I am a retired spectator, enjoying never[theless the] uncontrouled right of judging for myself, and of ex[pressing] independently to my friends, my ideas of the measures [springing] from public and of the artifices from private views. Thus cir[cum]stanced, give me leave to express my apprehensions that the consequence of this election will be repeat[ed stratagems, to] weaken or destroy the confidence of the P and VP in each other, from an assurance that if it continues to the end of the President’s administration the VP will be his successor and perhaps from a dread of your political influence. Indeed I think such an operation has already commenced, and that you will discover it, but your mutual good sense will see thro the project and defeat it. Wishing you to possess a full share of the public confidence, which I am sure you have always merited, and with it much private happiness, I remain my dear Sir with every sentiment of esteem & respect, your friend & very hume Sert
                    
                        E Gerry
                    
                